409 U.S. 56 (1972)
GIVENS ET AL.
v.
W. T. GRANT CO.
No. 72-5256.
Supreme Court of United States.
Decided November 13, 1972.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
PER CURIAM.
The motion for leave to proceed in forma pauperis and the petition for a writ of certiorari are granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Second Circuit for reconsideration of its order of dismissal in light of 28 U.S. C. § 1447 (c).